Opinion by
Mr. Chief Justice Bell,
Plaintiff filed a complaint in Equity praying for an injunction to restrain defendants from selling real estate which they had purchased at public sale for $700. The Court sustained preliminary objections in the nature of a demurrer, dissolved the preliminary injunction which it had granted and dismissed plaintiff’s complaint.
This was an appealable Order. An Order is appeal-able which (a) dissolves a preliminary injunction: Rubin v. Bailey, 398 Pa. 271, 157 A. 2d 882; Aldrich v. Geahry, 360 Pa. 376, 61 A. 2d 843, or (b) which grants or refuses, or continues a preliminary injunction:* Dozor Agency v. Rosenberg, 403 Pa. 237, 240, 169 A. 2d 771; Slott v. Plastic Fabricators, Inc., 402 *99Pa. 433, 167 A. 2d 306; Williams v. Bridy, 391 Pa. 1, 136 A. 2d 832; Lindenfelser v. Lindenfelser, 385 Pa. 342, 123 A. 2d 626. However, jurisdiction in this case lies in the Superior Court because, at the time the appeal was taken, the amount involved was only $700.** Act of June 24,1895, P. L. 212, §7(e) and §9, as amended, 17 P.S. §§181, 184 and 194.
The case is remitted to the Superior Court, appellant to pay costs.

 An Order which overrules preliminary objections is interlocutory and not appealable unless a question of jurisdiction is involved. (Dosor Agency v. Rosenberg, 403 Pa. 237, 240, 109 A. 2d 771; Grosso v. Englert, 381 Pa. 351, 113 A. 2d 250).


 Under the amendatory Act of August 14, 1963, No. 401, P. L.. 819, §7.4 (4), the. Supreme Court would have jurisdiction of this case because it now has jurisdiction in all Equity cases, even though the amount involved is less than $10,000.